Citation Nr: 1534251	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-25 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1966 to August 1970, and from February 1991 to April 1991.  The Veteran additionally served in the Naval Reserves with multiple days of active duty for training (ACDUTRA) from June 1986 to June 1987, and from January 1990 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for diabetes mellitus.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Diabetes Mellitus 

The Veteran and the representative contend that the onset of diabetes occurred during service, and was diagnosed in 1997.  See October 2010 written statements; January 2014 substantive appeal; see also June 2015 informal hearing presentation.  The Veteran makes no argument that the diabetes is related to his active service during the Vietnam Era or the Gulf War Era.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2014).  "Active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

The Veteran contends he was diagnosed with diabetes in 1997.  See October 2010 statements.  Review of the military personnel records reveal that the Veteran served 13 days of ACDUTRA from June 15, 1997 to June 27, 1997.  See March 1998 Annual Retirement Point Record.  Additionally, the military personnel records state the Veteran served 13 days of ACDUTRA between January 21, 1996 to January 20, 1997; however, the records do not specify what dates during that time period the Veteran served on ACDUTRA.  Id.  

Furthermore, the Veteran stated that he was diagnosed with diabetes by Dr. M.W. at the Joint Reserve Base Fort Worth Medical Clinic in 1997.  See October 2010 statements.  The Veteran also indicated that he received physical examinations in 1997 and 1998 which noted diabetes.  Id.  The record does not contain service treatment records from that time period, or any time during which the Veteran served in the Reserves.  VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to verify the dates of all ACDUTRA while serving in the Naval Reserves.  All reasonable attempts should be made to obtain these records.  

2.  The AOJ should request copies of the Veteran's Naval Reserves military personnel records and service treatment records, to include records from the JRB Fort Worth Medical Clinic.  

If necessary, the AOJ should contact the Veteran and request that he provide VA with the information and authorization necessary to obtain records related to diabetes from the date of service separation to the present (and not already of record); the Veteran should provide the name and address of the provider as well as dates of treatment for diabetes mellitus.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.    

3.  If any additional information indicates that diabetes may have been incurred during active service or a period of ACDUTRA, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of the claimed diabetes.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinion with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that diabetes began during active service or a period of ACDUTRA or is etiologically related to active service or a period of ACDUTRA?  

4.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




